DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Applicant’s response, amending claim 37, 45, 47, 49, 55, 59-62, 64-65, 67 canceling claims 1-36, 46, 57-58 and newly added claims 71-73.  Claims 37-45, 47-56, 59-73 are pending and will be examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 3, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on November 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,711,304, 11,047,304 and 16118306 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 37-45, 47-56, 59-73 are allowed.


Reasons for Allowance
Applicant’s arguments over Shendure were persuasive.  Put simply, while the method of Shendure includes steps such as preparation of libraries, sequencing, adding adapters and generating a consensus sequence to identify true polymorphisms or mutations from sequencing errors, there are key differences between the teachings of Shendure and the instant method.  As emphasized in Applicant’s remarks, Shendure does not “disclose or suggest separately tracking or distinguishing a first strand and second strand of a double stranded DNA fragment in a manner that such original strand amplification products are distinct, yet relatable”.  Furthermore, by logical extension, if Shendure does not individually label the strands, then the steps of comparing a first and second strand or generating a consensus sequence from that comparison cannot occur.  There are no other prior art references which teach such individual strand labeling within a method as claimed and which would render any of these differences of Shendure obvious.  Therefore, the method as claimed is novel and non-obvious over the art and in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM